              Case 2:19-cr-00029-JAM Document 109 Filed 07/30/21 Page 1 of 2


     ALEX R. KESSEL (State Bar No. 110715)
 1
     LAW OFFICES OF ALEX R. KESSEL
 2   15910 Ventura Blvd., Suite 1030
     Encino, California 91436
 3   Telephone: (818) 995-1422
     Facsimile: (818) 788-9408
 4
     Email: KesselLawFirm@gmail.com
 5
     Attorney for Defendant
 6   CHRISTOPHER PAN
 7
                                UNITED STATES DISTRICT COURT
 8
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10
      UNITED STATES OF AMERICA,                      CASE NO.: 2:19-CR-00029-JAM
11
                          Plaintiff,                 STIPULATION AND ORDER
12                                                   CONTINUING SENTENCING HEARING
                  vs.
13    CHRISTOPHER PAN,                               DATE: August 3, 2021
14                 Defendant,                        TIME: 9:30 AM
                                                     COURT: Honorable John A. Mendez
15
16
17
            IT IS HEREBY stipulated between defendant Christopher Pan, by and through his
18
19   attorney, Alex R. Kessel and the United States of America, by and though its attorney, Assistant

20   United States Attorney Veronica Alegria, that the Sentencing Hearing in this matter be continued
21
     to November 16, 2021, at 9:30 a.m. in Courtroom 6.
22
            The parties stipulate and agree to the continuance based on the following grounds:
23
24          1) Defense counsel needs more time to gather mitigation documents.

25          2) Defense counsel is healing from a herniated disc and cannot fly or travel for the next
26              few months.
27
            3) Defendant agrees to this requested continuance of the sentencing hearing.
28
            Case 2:19-cr-00029-JAM Document 109 Filed 07/30/21 Page 2 of 2


           4) The government does not object to the requested continuance.
 1
 2
 3   IT IS SO STIPULATED:
     DATED: July 29, 2021
 4
                                                      s/ Alex R. Kessel
 5
                                                      ALEX R. KESSEL
 6                                                    Attorney for Defendant,
                                                      CHRISTOPHER PAN
 7
     IT IS SO STIPULATED:
 8
     DATED: July 29, 2021
 9                                                    s/ Veronica Alegria
10                                                    VERONICA ALEGRIA
                                                      Assistant United States Attorney,
11                                                    Attorney for Plaintiff,
12                                                    UNITED STATES OF AMERICA

13
14
15
16
17
18
19
                                              ORDER
20
21
     IT IS SO ORDERED.
22
23
24
     DATED: July 29, 2021                      /s/ John A. Mendez
25                                             THE HONORABLE JOHN A. MENDEZ
26                                             UNITED STATES DISTRICT COURT JUDGE

27
28
